Citation Nr: 0635672	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  06-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable disability rating for chronic 
catarrhal otitis media (characterized as bilateral hearing 
loss).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to September 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which continued a noncompensable rating 
for chronic catarrhal otitis media (characterized as 
bilateral hearing loss).

In August 2006, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO (Travel 
Board hearing); a copy of this transcript is associated with 
the record.   


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  On remand, VA must provide such notice.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
In his Travel Board hearing, the veteran testified that he 
had been treated for an ear infection two weeks prior to the 
hearing.  There are no medical records in the claims file 
from this doctor's visit.  On remand, VA should attempt to 
obtain these medical records and any other treatment records 
from providers that he identifies that have treated him for 
his ear disability since July 2003.    

The veteran has been rated under the provisions of 38 C.F.R. 
§ 4.85 (2006) for a hearing loss.  The veteran would be more 
appropriately rated under 38 C.F.R. § 4.87 (2006) for 
diseases of the ear.  The veteran was given a VA audiological 
examination in January 2006; however, this examination did 
not include an assessment of any ear diseases, to include 
otitis media.  After receipt of medical records, the veteran 
should be afforded an ear examination to review the history 
of and ascertain the nature and severity of his ear 
disability, to include any diseases of the ear.
 
Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective notice 
that explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his ear disability since 
July 2003 through the present.  VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  In 
particular, VA should obtain any missing 
medical records from the physician who 
treated him for his recent ear infection.  
If the records are unavailable, please 
have the provider(s) so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an ear examination to 
determine the nature and extent of his 
service-connected ear disability, to 
include any ear disease.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate. The ear examiner is to assess 
the nature and severity of the veteran's 
ear disability in accordance with the 
latest AMIE worksheet for rating diseases 
of the ear.  The examiner should be 
provided with a copy of the rating 
criteria for diseases of the ear to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected ear disability.   A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. S. SIEGEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


